DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on January 31st, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 31st, 2022.

Claim Interpretation
Regarding claim 1, the term “hollow” is not quite defined by the specification [0056]. Is it encapsulated only by the absence of a filling material or may it include filling material? For instance, the device as disclosed in Hotta (JP 2014-071962 A) in Fig. 1, the electric connector comprises an elastic body comprising a plurality of holes therein (Fig. 1 [2]), wherein a conductive member (Fig. 1 [3]) is disposed each of the through holes (Fig. 1 [5]) is hollow but filled in with a bonding resin (Fig. 1 [4]), wherein the post-used state when it is only partially filled does however directly anticipate the claimed invention.
While examination will be focused on the non-filled interpretation, it would be helpful for Applicant to provide clarity in the response.

Double Patenting
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,916,521 B2, as evidenced by Jiang et al. (TW 200938481 A) (hereinafter “Jiang”) OR in view of Nikawa et al. (U.S. Pub. No. 2014/0217643 A1) (hereinafter “Nikawa”), wherein claim 6 is further in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Claims 1, 3-5, and 7-9 are substantially taught by claims 1-4 of ‘521, wherein an electric connector to be arranged between first and second terminals, the electric connector comprising an elastic body having a plurality of through holes with one or more carbon nanotube twisted yarns being joined to each of the through holes, wherein Jiang evidences that a carbon nanotube yarn comprising a plurality of hollow carbon nanotubes meaning there is a hollow in at least one distal end and provides hollows substantially along the length of the member (Fig. 2 & 0006].
In the event that the hollow is not taught or that a continuous hollow is not provided along the length of the yarn:
Nikawa teaches a carbon nanotube fiber/yarn comprising a core thread that may be removed to form a pore (hollow) [0036-0037].
It would have been obvious to and motivated for one on ordinary skill in the art at the time of invention to form a carbon nanotube yarn that is improved over a conventional twisted yarn and provides the unique property of a removable core [0005-0006].
Regarding claim 2, the plated metal is taught to be non-limited but includes gold (noble metal) (col. 10, lines 20-22).
Regarding claim 6, a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members in through holes is not taught:
Hatanaka teaches an electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions such that a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092].

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta (JP 2014-071962 A) (hereinafter “Hotta”).
Regarding claims 1-5 and 9, Hotta teaches an anisotropic electric connector between substrates such as semiconductors and circuit boards [0018, 0029] the electric connector comprising an elastomeric body (All Figs. [2]) [0025] having a plurality of through holes (All Figs. [5]) in a thickness direction (which inherently includes perpendicular thereto and equivalent oblique variations thereof) attached to the each of the inner walls tubular conductive material (All Figs. [3]) in a tubular shape comprising therein a resin (filled hollow) (All Figs. [4]) which may protrude above the front/back surface [0024], wherein upon connection the resin at least partially vacates the tubular conductive material in the vicinity of the distal end(s) (anywhere between halfway and the end as set forth in the current specification) (Fig. 2B).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta, as applied to claim 1 above, in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Regarding claim 6, Hotta does not teach a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members.
Hatanaka teaches an anisotropic electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions as claimed. One of ordinary skill in the art would have been motivated to form a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092].

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta, as applied to claim 1 above, in view of Imaihashi (JP 2008-140574 A) (hereinafter “Imaihashi”).
Regarding claims 7-8, Hotta teaches the resin film from the through holes forms a sheet shaped member over both surfaces of the electric connector. However, Hotta does not teach the surfaces as comprising a protruding portion and a thin portion.
Imaihashi teaches an anisotropic elastomeric insulating sheet conductor [0011] for a semiconductor and circuit board, wherein the insulating sheet and conductor portions disposed in the through holes are comprising portions of thicker and thinner thickness [0007-0009].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide thinner and thicker portions, at least thinner of which would at least have sheet shaped resin portions disposed thereover. One of ordinary skill in the art would have been motivated to provide beneficial connection to recessed electrodes with a small amount of compression [0008-0009].

Claims 1-5 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnio et al. (U.S. Patent No. 5,071,359) (hereinafter “Arnio”).
Regarding claims 1-5 and 9, Arnio teaches an anisotropic electrical connector that connects integrated circuit chips, packages, and/or circuit boards (col. 1, lines 5-31), wherein the electric connector comprises an elastomeric substrate (Figs. 1-2 & 4 [14/34]) (col. 1, lines 24-25) comprising a plurality of through holes (Figs. 1-2 & 4 [14/34]) formed at an acute (oblique) angle to the thickness of the substrate (col. 1, lines 36-40) and each having adhered thereto metal conductors (Figs. 1-2 & 4 [44]) protruding outwardly beyond the surface(s) of the substrate (Figs. 1-2 & 4 [16/46]) and forming a hollow the entirety of the length of the metal including at the distal ends, which may be plated in gold (noble metal) (col. 3, lines 33-47 & col. 5, lines 26-44).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arnio, as applied to claim 1 above, in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Regarding claim 6, Arnio does not teach a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members.
Hatanaka teaches an anisotropic electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions as claimed. One of ordinary skill in the art would have been motivated to form a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092].

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arnio, as applied to claim 1 above, in view of Idomoto et al. (JP 2007-220512 A) (hereinafter “Idomoto”).
Regarding claims 7-8, Arnio does not teach the composite comprising a thick protruding portion and a thin portion on at least one principal surface, the thin portion having a resin sheet-member thereon.
Idomoto teaches an elastic porous base [0026-0031] comprising a plurality of through holes having tubular electrodes therein [0037-0038, 0048], wherein at least one protruding portion (thick portion) is formed and a stepped (thin) portion is formed having a resin-based adhesive layer thereon [0060-0061] that allows for easy disconnection [0022, 0026].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide an elastomeric body having tubular electrodes with a protruding portion and a thin portion having a .

Claims 1-2, 4-5, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (U.S. Pub. No. 2018/0113152 A1) (hereinafter “Suzuki”).
Regarding claims 1-2, 4-5, and 9, Suzuki teaches an anisotropic conductive sheet for establishing connection between two terminals [0002-0003, 0008], the anisotropic conductive sheet comprising an elastic resin between a plurality of carbon nanotube pillars (forming holes having joined to the inner wall(s) at least one conductive member) formed vertically through the elastic body [0009, 0012, 0032] and protruding therefrom [0031, 0042] and comprising a metal portion/layer thereon, which may be formed from gold (noble metal) [0043], wherein carbon nanotubes are inherently hollow throughout there entirety and at distal ends.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in view of Xu et al. (WO 2017/084562 A1) (hereinafter “Xu”).
Regarding claim 2, in the event that a noble metal layer is not formed by plating the end portion:
Xu teaches an anisotropic electrical connector comprising arrays of carbon nanotubes, wherein the carbon nanotubes can be plated with a metal layer to enhance their electrical properties (pg. 6, lines 217-221).
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a metal layer (made of the same materials as the metal portion). One of ordinary skill in the art would have been motivated to increase conductivity of the carbon nanotube bundles.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in view of Shimizu et al. (JP 2009-007461 A) (hereinafter “Shimizu”) and Asai et al. (U.S. Pub. No. 2005/0132568 A1) (hereinafter “Asai”).
Regarding claim 3, the carbon nanotube bundles are demonstrated to be substantially vertical [0042, 0053], and not obliquely to the thickness direction.
Shimizu teaches an elastic connector comprising carbon nanotubes, wherein perpendicular means substantially orthogonal or slightly inclined equivalent [0022-0023], but does not motivate the used of a slightly inclined direction.
Asai teaches an anisotropic conductive connector comprising an elastomeric body having a plurality of through holes having a plurality of conductive wires that forming conduction paths as inclined relative to the thickness direction that a lower pressure is required for contact [0004, 0048].
It would have been obvious to one on ordinary skill in the art at the time of invention to a slightly inclined carbon nanotube bundle. One of ordinary skill in the art would have been motivated to provide the ability to lower the contact pressure required for connection/contact [0004, 0048].

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied to claim 1 above, in view of Idomoto et al. (JP 2007-220512 A) (hereinafter “Idomoto”).
Regarding claims 7-8, Suzuki does not teach the composite comprising a thick protruding portion and a thin portion on at least one principal surface, the thin portion having a resin sheet-member thereon.
Idomoto teaches an elastic porous base [0026-0031] comprising a plurality of through holes having tubular electrodes therein [0037-0038, 0048], wherein at least one protruding portion (thick portion) is formed and a stepped (thin) portion is formed having a resin-based adhesive layer thereon [0060-0061] that allows for easy disconnection [0022, 0026].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide an elastomeric body having tubular electrodes with a protruding portion and a thin portion having a resin sheet-like member thereon. One of ordinary skill in the art would have been motivated to form an easily detachable elastomeric connector [0040-0041].

Claim 1-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (U.S. Pub. No. 2005/0077542 A1) (hereinafter “Asai”), as applied to claim 1 above, in view of Qian et al. (U.S. Pub. No. 2015/0310957 A1) (hereinafter “Qian”), as evidenced by Jiang et al. (TW 200938481 A) (hereinafter “Jiang”) OR further in view of Nikawa et al. (U.S. Pub. No. 2014/0217643 A1) (hereinafter “Nikawa”).
Regarding claims 1-5 and 9, Asai teaches an anisotropic conductive connector comprising an elastomeric body (Fig. 4 [2]) [0078] having a plurality of through holes having a plurality of metal conductive wires (Fig. 4 [1]), such as preferably gold [0063] that forming conduction paths as inclined relative to the thickness direction that a lower pressure is required for contact [0004, 0048], wherein the conductive paths are inclined (oblique) to the thickness direction and protruding (Fig. 1 [1a/1b]) from the surface of the elastomeric body and may be subject to conductive plating of gold (metal layer) thereon [0084], wherein the diameter of a conductive path is preferably not more than 60 µm, and more preferably not more than 30 µm, but preferably not too low to prevent great damage and a decrease in durability with increased use [0057-0059].
Further regarding claims 1 and 9, Asai does not teach a hollow portion formed in the vicinity of a distal end and/or through the entirety of the conductive wire/path.
Qian teaches that a metal conductive wire reaches a diameter of 1-50 µm the tensile strength of the wire will be significantly reduced, wherein a twisted yarn of end-to-end carbon nanotubes is coated with a metal layer [0017, 0019, 0022] and is 5 to 10 times stronger than a gold wire of the same diameter [0017, 0020], wherein Jiang evidences that a carbon nanotube yarn comprising a plurality of 
In the event that the hollow is not taught or that a continuous hollow is not provided along the length of the yarn:
Nikawa teaches a carbon nanotube fiber/yarn comprising a core thread that may be removed to form a pore (hollow) [0036-0037].
It would have been obvious to and motivated for one on ordinary skill in the art at the time of invention to form a carbon nanotube yarn that is improved over a conventional twisted yarn and provides the unique property of a removable core [0005-0006].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Qian and optionally Nikawa, as applied to claim 1 above, even further in view of Hatanaka et al. (U.S. Pub. No. 2010/0264036 A1) (hereinafter “Hatanaka”).
Regarding claim 6, Asai/Qian(/Nikawa) do not teach a plurality of conductive regions having conductive members in through holes and non-conductive regions not having conductive members.
Hatanaka teaches an anisotropic electrical connector comprising an elastomeric base [0073] and a plurality of micropores wherein pitch and the array of conductive pathways is controlled [0015-0016], wherein some of the micropores are filled with protruding conductive material and the others are not [0069-0071, 0091-0093].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide a plurality of conductive and non-conductive regions as claimed. One of ordinary skill in the art would have been motivated to form a high density of conductive paths can be formed while maintaining high insulating properties by control of the array [0015-0016, 0092]. 

Claim 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Qian and optionally Nikawa, as applied to claim 1 above, even further in view of Idomoto et al. (JP 2007-220512 A) (hereinafter “Idomoto”).
Regarding claims 7-8, Asai/Qian(/Nikawa) do not teach the composite comprising a thick protruding portion and a thin portion on at least one principal surface, the thin portion having a resin sheet-member thereon.
Idomoto teaches an elastic porous base [0026-0031] comprising a plurality of through holes having tubular electrodes therein [0037-0038, 0048], wherein at least one protruding portion (thick portion) is formed and a stepped (thin) portion is formed having a resin-based adhesive layer thereon [0060-0061] that allows for easy disconnection [0022, 0026].
It would have been obvious to one on ordinary skill in the art at the time of invention to provide an elastomeric body having tubular electrodes with a protruding portion and a thin portion having a resin sheet-like member thereon. One of ordinary skill in the art would have been motivated to form an easily detachable elastomeric connector [0040-0041].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        March 10th, 2022